          Case 5:17-cv-04467-BLF Document 357 Filed 02/05/21 Page 1 of 3




 1   DUANE MORRIS LLP                                DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                        Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                 mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                         Robin L. McGrath (GA SBN 493115)
     2475 Hanover Street                             Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                        rlmcgrath@duanemorris.com
     Telephone: 650.847.4150                         David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                         Admitted Pro Hac Vice
                                                     dcdotson@duanemorris.com
 6   DUANE MORRIS LLP                                Jennifer H. Forte (GA SBN 940650)
     Joseph A. Powers (PA SBN 84590)                 Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                           jhforte@duanemorris.com
     japowers@duanemorris.com                        1075 Peachtree NE, Suite 2000
 8   Jarrad M. Gunther (PA SBN 207038)               Atlanta, GA 30309
     Admitted Pro Hac Vice                           Telephone: 404.253.6900
 9   jmgunther@duanemorris.com                       Facsimile: 404.253.6901
     30 South 17th Street
10   Philadelphia, PA 19103
     Telephone: 215.979.1000
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     SONICWALL INC.
13

14                               UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                       SAN JOSE DIVISION
17   FINJAN, LLC, A Delaware Limited Liability         Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                       SONICWALL INC.’S NOTICE OF
19                        Plaintiff,                   INTENT TO REQUEST REDACTION

20          v.
21   SONICWALL INC., a Delaware Corporation,
22
                          Defendant.
23

24

25

26

27

28

                           SONICWALL INC.’S NOTICE OF INTENT TO REQUEST REDACTION
                                     CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 357 Filed 02/05/21 Page 2 of 3




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD

 2          Pursuant to Dkt. 354, Defendant SonicWall Inc. (“SonicWall”) hereby gives notice of

 3   intent to request redaction of the Transcript of Proceedings held on January 14, 2021 before

 4   Judge Beth Labson Freeman as it contains SonicWall’s confidential technical information.

 5

 6   Dated: February 5, 2021                          DUANE MORRIS LLP

 7
                                                      /s/ Nicole E. Grigg
 8                                                    Nicole E. Grigg
                                                      D. Stuart Bartow
 9                                                    Matthew C. Gaudet (admitted pro hac vice)
                                                      Robin McGrath (admitted pro hac vice)
10                                                    David C. Dotson (admitted pro hac vice)
                                                      Jennifer H. Forte (admitted pro hac vice)
11                                                    Joseph A. Powers (admitted pro hac vice)
                                                      Jarrad M. Gunther (admitted pro hac vice)
12
                                                      Attorneys for Defendant
13
                                                      SONICWALL INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
                     SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                       CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 357 Filed 02/05/21 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on February 5, 2021, to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system.

 5
                                                /s/ Nicole E. Grigg
 6                                                  Nicole E. Grigg
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                     SONICWALL INC.’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
                                       CASE NO. 5:17-CV-04467-BLF-VKD
